DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-14 are objected to because of the following informalities:  
 Examiner recommends adding “to form a titrated blank solution” after “titrating a blank solution with a titanium standard” in claim 7. 
Appropriate correction is required.

Examiner recommends deleting “or other non-solvents” in claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al (20140026910). 
Bundren teaches tri-arc filaments. 
Bundren, paragraph 55 of the PGPUB, teaches tri-arc filaments of the present invention may range from a lower limit of about 1 dpf to an upper limit of about 30 dpf. 
Bundren, paragraph 72, teaches tow bands comprising a plurality of tri-arc filaments of the present invention may have a total denier ranging from a lower limit of about 1,000 to an upper limit of about 200,000 total denier. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Burden teaches a tow band substantially free of titanium dioxide as claimed in claim 18. 

Regarding claim 19, Burden, paragraph 86 of the PGPUB, teaches suitable additives can be used in conjunction with the tow band such as nanoparticles. 
Burden, paragraph 87 of the PGPUB, teaches additives that comprise particulates may be included such that the tri-arc filament comprises about 0.01% to about 10% by volume of the tri-arc filament, as part of the tri-arc filaments and/or on the surface of the tri-arc filaments.
Burden, paragraph 93 of the PGPUB, teaches the nanoparticles can be titania. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to uniformly disperse titania in the amount of .01% titania by volume of the tri-arc filament to ensure the titania is evenly distributed throughout the tow band. 
This would result in the tow band having an average titanium dioxide particle density of less than 1 titanium dioxide particles per fiber denier as claimed in claim 19. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al (3347247).
Wallace teaches a tobacco filter. 
Wallace, col. 7, teaches filter plugs are preferably incorporated in combination with an outer carbon-free plug, which may be a paper type plug or a tow type plug.
Preferably, the outer plug is a cellulose acetate crimped fiber type plug having a total denier of from about 25,000 to 100,000 and a denier per fiber of from about 1 to 16. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Wallace does not teach the plugs comprising titania and therefore the plugs are substantially free of titanium dioxide as claimed in claim 18. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caenen et al (20190075842). 
Caenen, paragraph 15 of the PGPUB, teaches a cellulose acetate tow having at least 15 denier per filament. 
Caenen, paragraph 39 of the PGPUB, teaches  tow bands from a plurality of filaments may have a  total denier of from 20,000 to 60,000. 
Caenen, paragraph 57 of the PGPUB, teaches additives such as titania may be added in the amount of  0.01% to 10% by volume of the filament.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to uniformly disperse titania in the amount of .01% titania by volume of the tri-arc filament to ensure the titania is evenly distributed throughout the tow band. 
This would result in the tow band having an average titanium dioxide particle density of less than 1 titanium dioxide particles per fiber denier as claimed in claim 19. 

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (20120325233) in view of Wilson et al (5214137). 
Wilson, paragraph 32 of the PGPUB, teaches articles comprising a cellulose ester having incorporated therein or thereon mixed-phase titanium dioxide particles. 
Wilson, paragraph 35 of the PGPUB, teaches the amount of mixed-phase titanium dioxide particles provided to the articles according to the invention may vary widely, for example from about 0.01 to about 20 wt. %, based on the weight of the article.
Wilson, paragraph 55 of the PGPUB, teaches the article can be an acetate tow formulation. 
Wilson, paragraph 61 of the PGPUB, teaches the cellulose ester fibers useful according to the invention are typically crimped, having, for example, from 4-20 crimps per inch, or from 10 to 15 crimps per inch. The fibers typically have a denier/filament (DPF) of 20-0.1.  
Wilson, paragraph 62 of the PGPUB, teaches particulate additives are commonly added into fibers to enhance filter whiteness. 
Although Wilson teaches enhanced whiteness in an acetate tow, Wilson does not teach a defined whiteness. 
Wilson (‘137), example 7, teaches a desired yield of cellulose acetate having an L value of 98.19, an a value of -.77 and a b value of 2.65. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to achieve the L, a and b values as by Wilson (‘137) of the acetate tow formulation as taught by Wilson as Wilson (‘137) teaches cellulose acetate can naturally have a high whiteness color having an L value of 98.19, an a value of -.77 and a b value of 2.65. 
Although the instant claims claim how the titanium dioxide content is calculated, the reference teaches a titanium dioxide content of about 0.01 to about 20 wt. % and therefore the titanium dioxide content as taught by the references is similar to the instant claims even though the references use a different method to calculate the titanium dioxide content, absent evidence to the contrary.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 2, Wilson, paragraph 35 of the PGPUB, teaches the amount of mixed-phase titanium dioxide particles provided to the articles according to the invention may vary widely, for example from about 0.01 to about 20 wt. %, based on the weight of the article.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 4, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to uniformly disperse titania in the amount of .01% titania based on the weight of the article to ensure the titania is evenly distributed throughout the tow band. 
This would result in the tow band having an average titanium dioxide particle density of less than 1 titanium dioxide particles per fiber denier as claimed in claim 4.

Regarding claim 6, Wilson, paragraph 4 of the PGPUB, teaches the acetate tow for cigarette fibers is typically made up of Y-shaped, small-filament-denier fibers which are intentionally highly crimped and entangled. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (20120325233) in view of Wilson et al (5214137) as applied to claim 1 and further in view of Narihara et al (EP2740370B1). 
Although the references teach a whiteness, the references do not teach an ash content. 
Narihara, paragraph 33, teaches a cigarette comprising a paper having an opacity of 5 to 40% and an ash content of 0 to 5%. When the ash content exceeds 5%, this is not preferable from the viewpoint of an increase in opacity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an ash content of about 0% as taught Narihara of the acetate tow as taught by the references to ensure the a low opacity property of the acetate tow. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (20120325233) in view of Wilson et al (5214137) as applied to claim 1 and further in view of Bundren et al (20140026910).
Although the references teach a denier/filament (DPF) of 20-0.1, the references do not teach the tow band total denier. 
Bundren, paragraph 55 of the PGPUB, teaches tri-arc filaments of the present invention may range from a lower limit of about 1 dpf to an upper limit of about 30 dpf. 
Bundren, paragraph 72, teaches tow bands comprising a plurality of tri-arc filaments of the present invention may have a total denier ranging from a lower limit of about 1,000 to an upper limit of about 200,000 total denier. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a total denier ranging from a lower limit of about 1,000 to an upper limit of about 200,000 as taught by Bundren as the total denier as taught by the references above as a total denier ranging from a lower limit of about 1,000 to an upper limit of about 200,000 is an effective total denier to form a tow band. 

Claims 7-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (20120325233) in view of Wilson et al (5214137) as applied to claim 1 in view of Bundren et al (20140026910) as applied to claim 1 and further in view of Oguni et al (JP2019015009A)(English equivalent US20200131670 is cited below) and Taniguchi et al (20150164134). 
Although the references teach a tow band comprising titania, the references do not teach a method of measuring the titania. 
Oguni teaches a cellulose acetate band. 
Oguni, paragraph 63 of the PGPUB, teaches the content of the titanium oxide in the band 33 after production can be measured by atomic absorption spectrometry or the like. 
Oguni, paragraph 64 of the PGPUB, teaches approximately 5 g of the band after production is sampled and an absolute dry mass of the sample is determined. The sample is incinerated to ash in an electric furnace while avoiding intense heat. The ash is transferred into a 200 mL beaker with a little amount of water, and then the water is removed by heating the beaker. Thereafter, 15 mL of concentrated sulfuric acid and approximately 10 g of ammonium sulfate are added and covered by a watch glass. Heating is then performed gradually at the beginning and intensely at the end on a sand bath until the liquid turns transparent. 
Oguni, paragraph 66 of the PGPUB, teaches using a calibration curve produced in advance, the titanium oxide concentration (g/50 mL) is determined based on the measurement.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method to measure titania as taught by Oguni to measure the titania in the references above to ensure the proper amount of titania is present in the tow band. 
Although Oguni teaches using a calibration curve produced in advance, the titanium oxide concentration (g/50 mL) is determined based on the measurement, Oguni does not teach titrating a blank solution with a titanium standard and comparing the titrated blank solution with the sample solution. 
Taniguchi, paragraph 70 of the PGPUB, teaches the resulting solution was diluted with ultra-pure water in a measuring cylinder to 10 ml total, and the diluted solution was subjected to a usual method using an inductively coupled plasma emission spectrophotometer to measure (C1) a concentration of sodium. Meanwhile, according to the procedures as stated above without putting a sample in a platinum crucible, (C2) a concentration of sodium was measured. From the difference (C1-C2) in concentration of sodium, the concentration of sodium in the sample was calculated. 
Taniguchi, paragraph 71 of the PGPUB, a standard solution for working curve used was prepared by diluting a standard solution (concentration of sodium: 1000 ppm) with a 0.1 N aqueous solution of nitric acid to give four diluted solutions (concentration of sodium: 0 ppm, 0.1 ppm, 1 ppm, 10 ppm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a standard solution as taught by Taniguchi comprising titania and then comparing the stand solution to the titania sample as taught by the references above as this is an easy method to accurately measure the titania amount in a sample. 

Regarding claim 8, Wilson, paragraph 35 of the PGPUB, teaches the amount of mixed-phase titanium dioxide particles provided to the articles according to the invention may vary widely, for example from about 0.01 to about 20 wt. %, based on the weight of the article.

Regarding claims 10-11, the references teach 15 mL of concentrated sulfuric acid and approximately 10 g of ammonium sulfate are added and covered by a watch glass. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that other sulfate salts such as sodium sulfate or potassium sulfate can be used in place of ammonium sulfate as these salts will achieve the same results as ammonium sulfate. 

Regarding claim 12, Oguni, paragraph 65 of the PGPUB, teaches 5 mL of hydrogen peroxide and 10 mL of 1 mol / L sulfuric acid are added to the liquid in the volumetric flask to develop a color.

Regarding claim 14, Taniguchi, paragraph 71 of the PGPUB, a standard solution for working curve used was prepared by diluting a standard solution (concentration of sodium: 1000 ppm) with a 0.1 N aqueous solution of nitric acid to give four diluted solutions (concentration of sodium: 0 ppm, 0.1 ppm, 1 ppm, 10 ppm).

Allowable Subject Matter
Claims 9, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, although the references teach a method of measuring titanium dioxide, the method does not teach treating the cellulose acetate with an organic solvent as claimed in claim 9. 

Regarding claim 13, although the references teach a method of measuring titanium dioxide, the method does not teach the blank solution comprising, water, sulfuric acid and hydrogen peroxide as claimed in claim 13. 

Regarding claim 15, although the references teach a cellulose tow band, the references do not teach the method for measuring the color of a dope solution as claimed in claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130115452 teaches a bale of crimped tow band. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/8/22